Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Replace claim 7 with:

7.    (Amended) The computer-implemented method of Claim 1, wherein: receiving contemporary weather data for the field comprises continuously receiving,
without user input, contemporary weather data for the field at a first periodic time interval;
modifying the weather model comprises continuously modifying, without user input, the weather model with the continuously received weather data at a second periodic time interval [;] .

Replace claim 14 with:
14.    (Amended) The computer-readable media of claim 11, wherein:
the one or more weather forecasts each comprise a feature forecast, the feature forecast corresponding to one or more probabilities of a weather event occurring;
displaying the one or more weather forecasts comprises displaying the one or more.
Replace claim 17 with:
17.    (Original) The computer-readable media of claim 11, wherein:
receiving contemporary weather data for the field comprises continuously receiving,
without user input, contemporary weather data for the field at a first periodic time interval;
modifying the weather model comprises continuously modifying, without user input, the weather model with the continuously received weather data at a second periodic time interval [;] .
Remarks: claim 7 replaced ; with .   
claim 14 added .
 claim 17 replaced ; with .

Contact information

2. 	Reminds the applicant that a complete listing of all the pending claims must be presented in the next reply with the proper identifier (37 CFR 1.121 ( c ), MPEP 714), Non-Responsive Amendments does not apply where there has been a deliberate omission of some necessary part of a complete reply, or where the application is subject to a final Office  action.  Under such cases, the examiner has no authority to grant an extension if the period for reply has expired. (See MPEP 714.03 [R-3] ) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
March 23, 2021